The Honorable Jerry Hinshaw State Representative Route #4, Box 444A Springdale, AR  72764
Dear Representative Hinshaw:
This is in response to your request for an opinion on the following question:
If a tax supported city fire department has a person who is licensed, can this person service, charge and recharge fire extinguishers for the public, make a charge for said service, and put the receipts in a special fire department fund to buy supplies and other needs of the department not funded by the city?
In my opinion the activity you describe is at least impliedly sanctioned by state law under A.C.A. 20-22-603  (Supp. 1987). That provision is found in a subchapter which creates a Fire Extinguisher Board and provides for regulation of, among other things, the service and repair of fire extinguishers. Section20-22-603 delineates certain entities which are exempt from most regulation by the board.  The second provides in pertinent part:
     (a)  The provisions of this subchapter to not apply to the following:
*  *  *
      (5)  Fire departments recharging portable fire extinguishers as a public service where a nominal charge or no charge is made, provided that the members of the fire department performing the services are trained in the proper filling and recharging of the fire extinguishers, that the service is performed in accordance with the 1981 edition of the N.F.P.A. standards for the installation, maintenance, and use of portable fire extinguisher number ten, and that at least one (1) member of each fire department providing the service holds a license issued by the board certifying that the certificate holder is qualified by training to service fire extinguishers.
    (b)  However, all persons and firms must comply with all the provisions of 20-22-613(a), (b) and (e).
It is my opinion that the statute above contemplates the legality of the activity you describe, so long as all the requirements of the statute are met and the fee charged is "nominal".
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.